 RETIRED PERSONSPHARMACYRetired Persons Pharmacy, t/a NRTA-AARP Phar-macyandMetropolitan Guild of Pharmacists. Case5-CA-6108April 30, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn October 30, 1973, Administrative Law JudgeGeorge J. Bott issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief,' and General Counsel filed amemorandum in reply to Respondent's exceptionsand brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions 2 of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Retired PersonsPharmacy, t/a NRTA-AARP Pharmacy, Washing-ton,D.C., its officers,agents,successors, and assigns,shall take theaction set forth in the said recommend-ed Order.IThe Respondent has requested oral argument.This request is herebydenied as the record,the exceptions,and the briefs adequately present theissues and the positions of the parties2We agree with the AdministrativeLaw Judgethat the nonsecret pollconductedby theattorneys for Respondent violated Sec.8(a)(1) of the Act,whether conductedfor the purpose oftesting theUnion's continued statusas ntaJonty representativeof theemployees hereinor as partof Respon-dent's preparation for trial.Withrespect to the latter aim, we agree with theAdministrative Law Judge for the reasonsstated byhim that the inquiries inthe questionnaireused byRespondent's attorneys far exceeded the "area ofpermissibleinquiry." As forthe use of the same questionnaire to determinewhether theUnioncontinuedto enjoy majority support,we find that, in thecircumstances of this case,theRespondent had no reasonable basis fordoubting the Union's continued majority status at the time it refused tobargain with the Union and denied it further recognition, and therefore,443couldnot,after taking such action,relyon evidence of employeedissatisfaction disclosed throughthe expediencyof a poll of its employees,whether or not such was conductedin accordance withSiruksnesstandardsAn employer may notwithdrawfrom abargaining relationship withoutadequateobjectiveevidenceto justifyits action,and thereafter utilize a poll,the resultsof which maywell have beenskewed bythe employer's ownunlawful withdrawal of recognition,to attemptto justifythat self-sameunlawful withdrawalSuch a "bootstrap"defense is not, in our view, wellfounded.DECISIONSTATEMENT OF THE CASEGEORGE J. BoTT, Administrative Law Judge: Upon acharge and an amended charge of unfair labor practicesfiled by the above-named Union on May 17 and 22, 1973,respectively,againstRetired Persons Pharmacy, hereincalled Respondent or Employer, the General Counsel ofthe National Labor Relations Board issued a complaint onJuly 2, 1973, alleging that Respondent had engaged inunfair labor practices in violation of Section 8(a)(1) and (3)of the National Labor Relations Act, as amended, hereincalled the Act. Respondent filed an answer and a hearingwas held before me at Washington, D.C. on August 14 and15, 1973, at which all parties were represented. Subsequentto the hearing, the Respondent and the General Counselfiled briefs which have been considered.'Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTION OF THE BOARDRespondent, a corporation located in the District ofColumbia and engaged in the sale and distribution ofdrugs, receivedmaterials directly from places locatedoutside theDistrict of Columbia valued in excess of$50,000, and sold and shipped goods valued in excess of$50,000 to points located outside the District of Columbia,during the 12 months preceding the issuance of thecomplaint.Respondent is an employer engaged in commerce withinthe meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDMetropolitanGuild of Pharmacists,hereincalled theGuild,isa labor organizationwithin themeaning of theAct.iGeneral Counsel'sunopposed motion to correct the transcript isgranted.210 NLRB No. 65 444DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THEALLEGED UNFAIR LABOR PRACTICESA.The IssuesThe principal issues are:1.Whether Respondent'swithdrawal of recognitionfrom the Guild on April 19, 1973, was in good faith, basedon objective considerations and a reasonably groundeddoubt that the Guild nolonger representeda majority ofunit employees.2.WhetherRespondent violated theAct byinterrogat-ing unit employees on May 21,1973, allegedly for thepurpose of preparing a defense to the refusal to bargaincharge.3.Whether Respondent violated the Act by unilaterallychanging the hours of unit employees.4.Whether Respondent was deprived of due processbecause of the Administrative Law Judge's rulings onevidence and because of an asserted inability to prepare fortrial byreason of the issuance of the complaint attackingits interviewing of unit employees.B.BasicFindings of FactRespondent's pharmacists having chosen the Guild by avote of 20 to 10 in a Board election, the Board, onNovember 29, 1971, certified the Guild as the collective-bargaining representative of all registered and/or graduatepharmacists of the Employer at its Washington, D.C.location, but excluding supervisors and the other usualexclusions.2Respondent and the Guild commenced negotiations, buta final agreement was not executed until September 1,1972, effective from May 29, 1972, to May 29, 1973. Thecontract contains no union-shop clause,and no dues-checkoff provision.ContrarytoRespondent's contention, I find that therewere no substantial changes in the composition of the unitduring the life of the contract. This is evident from acomparison of theExcelsiorlist,which the Employersupplied the Board in connection with the election, and alistof employees in the unit on April 19, 1973, whenRespondent ceased recognizing the Union. It appears that24 employees out of 28 in the unit were employed when theelectionwas held and remained employed on April 19,1973.I also find, contrary toRespondent's contention, that theGuild and its members remained active to Respondent'sknowledge during the life of the contract. Paul Woods, oneof the Guild's grievance committeemen, testified, withoutcontradiction, that he handled a number of grievances withSupervisor Brault, and one with Manager Altman duringthe life of the agreement. Two employees were members ofthe board of directors of the Guild, and the creditedtestimony is that they and unit employees participated inmany Guild meetings on and off Respondent's premises.During the life of the contract, at least 6 meetings,generally attended by approximately 20 unit employees,sFour ballots were challenged in the election.The challenges were notresolved smce they were not determinative of the results,but it now appearsthat three of the persons challenged were supervisors.were held on Respondent's premises during lunch or breakperiodS.3On March 7, 1973, the Guild notifiedRespondent'sattorney of itsintent to terminate the agreement at itsexpiration date and tomodifycertain of its termsthroughcollectivebargaining.After furthercorrespondence ameeting between Respondent's attorney Lewis and Guildattorney Lechner tookplace in Washington,D.C. on April19, 1973.During the meeting,Lewis advisedLechner thatthe Employer felt that the Guild no longer continued tohave thesupport ofa majorityof the pharmacists andintended to file a petitionwith theBoard for a newelection.Lechner opposedsuch a course and asked Lewiswhat evidencethe Employer had to support its belief. Icredit Lechner's testimony that he received no response tohis inquiryabout what Respondent's belief was based on.On April 20,1973,Respondent filed a representationpetition with the Board,which was not accompanied byany evidenceto supportits expressedbelief that the Guildno longer hadmajority support,and onMay 2, 1973, thepetition was dismissed as untimely,since it was filed duringthe insulatedperiodof the contract.Itwas stipulated thatsince April 19, 1973,Respondent has refused to meet andbargain withtheGuild.The firstcharge of refusal tobargain wasfiledby the Guild on May 14, 1973, andserved on Respondenton May 17.On May 21, 1973, AttorneysGiovannetti,G. HarrisonDarbyand Peggy L. Braden,from the lawfirm which hasrepresented Respondentthroughout,interviewed all unitemployees at Respondent's premises,using the sameintroductorystatement and questions.The prefatorystatement and the questionsused by the attorneys are inevidence and are alsoattachedhereto as"Appendix A."The introductorystatement, read toall unit employees atthe commencementof theinterviews states,in part, thatthe Employerdoes not feel thatthe Guild has the supportof the pharmacistsand that theinterviewerwould "like toask you a fewquestions to assist in the preparation of adefensetounfair labor practicechargesfiled by theGuild." There are 46 questionsin the questionnaire.The employeeswereinterviewed separately, in privaterooms away from the work area,afterhaving beensummoned from their stationsby a management represent-ative. They were advised that they did not haveto answerany questions and were freeto leave. In addition, they weretold there would be no reprisals if they did not cooperate.Itwas stipulatedthat of the 27unit employeescalled forinterviews,16 answered most or all of the questions. It alsoappears that the Guild's attorney, having quickly learnedthat the employees were being questioned,counseled theirplant representative to advise them torefuse tocooperate ifthey wished, but, if theyfeared reprisals, to comply, but tolie.Sometime in early May 1973, prior to the expiration ofthe collective-bargainingcontract,Respondent's officialsdecided to reduce the workweek of unit employees by 2hours. This decisionwas implementedon May 30, 1973,the day after the contract expired,and it was stipulated3The findings on "viability"and Respondent's awareness of it are basedon the credited testimony of employees Woods and Meszaros. RETIRED PERSONS PHARMACY445that it was done without notice to and bargaining with theGuild.Respondent presented certain evidence in support of itscontention that its refusal to bargain with the Union sinceApril 19, 1973, was basedon its good-faith belief that theUnion no longerhad thesupportof a majority ofemployees.ManagerAltmantestified that hisbelief that the Guilddid not have majority supportof the pharmacists wasbased, in part, on his inabilityto observeany Guild activityamongthe employees,but I havefound thatthe Guild wassufficiently active,and that Respondent knew it. Altmanalso testified that certain employees expressed dissatisfac-tion with the Guild tohim. He said that"probably in thefall of 1972" employee Avellastated to him that he couldnot understandwhy the employees wanted the Guildbecauseithad donenothing forthem, but,in fact, had lostthemmoney.He alsohad twotalkswith employeeJohnson, he said,one of which occurred before theelection.In thesecond conversation,which he said tookplacein "the first part of this year,"Johnson told him thathe shouldspend more timetrying toget ridof the Guildthan in attemptingto "pacify" it.On or about April 1, employee Turnershowed him a listof employees divided intotwo columns,Altman said.There were14 nameslistedin each column,and Altmansaidthat Turner stated that one groupwere those whomshe "believed"were members ofthe Guild and the otherthose who were not "infavor of the Guild."Altman took employee Levy todinner inOctober 1972in appreciation for extra production,he said. He testifiedthat duringdinnerLevy commented that he did not needtheGuild torepresenthim, and preferredto representhimself.In additionto the fourconversationshe had withemployees,as just setout,Altmansaid that SupervisorBrault toldhim that he had spoken to "many"employeesand that theywere"unhappy with the Guild." Theseconversationswith employees, whichBrault reported tohim, and his own,"indicatedthe Guild did not enjoy thefullsupportof the pharmacists,"nor did they havemajority supportof the pharmacists,"Altman stated.PharmacyManager Brault testifiedthat he had manyconversationswith employees about the Guildafter theelection but prior to April 19. Therewere 28 pharmacistsemployed on April 19,and Brault testified,withoutcontradiction,that 14of them expressed dissatisfactionwith the Guild to him.The names of the pharmacists andthe essenceof their remarks,as Brault described them,follow:Avella:He was "quite outspoken,asking me on numer-ous occasionswhy we didn't get rid of the Guild . . . whydon't you get rid ofthose bastards ......Campbell:One conversation, in "early April," in whichshe expressedstrongdispleasurewith thetreatment of afellowemployee (Kim) by the Guild.This statement couldhave been made"three or fourmonths ago,"according toBrault.Downward:More than one conversation in which hewould ask, "What are the Guild boys up to now?" Onother occasions he said he"had nothing personal againstthe Guild, but he didnot need it."Garofalo:He also complainedabout the GuildtreatmentofemployeeKim around the same time employeeCampbell did,and he also stated that he had no use for theGuild.Griffen:Many conversations at unspecified times be-tween the electionand April 19,in one of which he statedthat although he had nothing personal againstthe Guild,"he just couldn'tuse them."At other timeshe voicedannoyance over the"noise"in the pharmacy and askedBrault if he could not get the"Guild people"to quietdown.Goldman:At some unremembered time, "some timeago," but"definitely" prior to April 19, Goldman repliedthat he had "no use for them" when Brault asked him if theGuild"was bothering him."Johnson:Was in Brault's office frequently,before andafter the election,at one time complaining about Kim'streatmentby the Guild,and asking,something "to theeffect," if there wasanything the Employer coulddo to getthe Guild "off her back."Kim:Duringthe first3months of the year manyconversations with her inwhichshe complained about theGuild peopleinterferingwith her workand trying to gether tojoin the Guild..Levy:From shortly afterthe electionto "early this year,"he complainedabout the Guild interferingwithhis workand stated that he wanted to be "leftaloneto do his ownwork the wayhe wanted to."Lewis:Having beentold byhis assistantthat the Guildwas now"going afterLewis," Brault askedher if anyonewas botheringher, and she replied that "she didn'tbotherwith the Guild at all."Maciulla:Told Brault that he "didn't want any part ofthe Guild." Also in early 1973, when hereturned to workaftera severe illness, stated that he had never beeninvolved with the Guild before and so theywere not "goingto bother him." Thisremark was triggered by Brault'sexpressed concern over whether the Guild was "bothering"the employees.Testamark:Askedat time of Kim incident whether shewas being"bothered" by the Guild,she answered that she"had notime forthe Guild."Turner:In latter partof 1972she was disillusioned withthe Guild and did not want any part of it.Wolf::Threeor four conversationsprior to April 19,complaining"about the noise and the meetings, thegatherings that were going on (that)he attributed to theGuild people."Once when Brault said he would speak withthe Guild about the problem, Wolf told himto forget thegrievance becausetheGuild woulddo nothing about it.Braulttestified that he frequentlydiscussed the conversa-tionshe had withemployeesabout the Guild with Altman,at staff meetings or other times.C.Analysis,Additional Findings and Conclusions1.The claim of "good faith doubt" of theGuild'smajority statusThe parties agree that it is well established that a 446DECISIONSOF NATIONALLABOR RELATIONS BOARDcertified union,upon expiration of the first year followingitscertification, enjoys a presumption that its majorityrepresentativestatus continues.4 Once the presumption isshown to be operative, as here,a prima faciecase isestablishedthat an employer is obligated to bargain andthat its refusal to do so is unlawful. Theprima faciecasemay be rebutted if the employer affirmatively establishesthat its refusalwas predicated upon a "good faith andreasonably grounded doubt of the union's continuedmajority status."5 The presumption may also be rebutted ifthe employer can show by competent evidence that theunion in factno longer enjoyed majority representativestatus .6With respect to the first of these methods of rebutting thepresumption, that is, "good faith doubt,"no "simpleformula" existsfor testing the issue, and the question "canonly be answered in the light of the totality of thecircumstances involved in a particularcase." 7SinceI have discredited Altman's testimony that he hadreason tobelieve that the Guild was dormant,8 andbecause there is no evidence of any substantialchange inthe unit upon which Respondent can rely,9 there remainsfor examination only the conversations that Altman andBraulthad with unit employees, sometime prior toRespondent's refusal to continue recognition, in order todeterminewhether that evidence is of such character thatRespondent could on the basis of it reasonably believe thatthe Guild no longer maintained "majority representativestatus,"which is defined as "a majority of employees in theunit wish[ing] to have the union as their representative forcollective bargaining purposes." 10Brault testified about conversations he had with 14 unitemployees, the content of which, Respondent contends, ledit to objectively and reasonably conclude that the Guildhad lost the support of a majority of the pharmacists." Inmy opinion, the evidence found in the remarks of at leastsix employees who spoke with Brault is not sufficient tooverturn the Guild's presumption of continued majoritysupport because the statements are not clear or firmenough indications that the employee did not want theGuild to repret ent him as to reasonably justify Respondentbelieving that such was the case.Not only was Brault unable to fix the time he spoke withCampbell, but her comments amount to no more than acriticismofwhat she apparently thought was unfairtreatmentof employee Kim by Guild members. Similarly,employee Johnson merely askedBrault, something "to theeffect,"whetherRespondent could get the Guild "offKim's back." In neither Campbell's nor Johnson's state-4 Automated BusinessSystems,ADivisionof Litton BusinessSystems, Inc,205 NLRB No.35;Emerson ManufacturingCompany, Inc,200 NLRB No.33;TerrellMachineCompany,173 NLRB 1480,enfd. 427 F.2d 1088 (C.A 4,1970). "Presumptions in the law are a procedural substitute for evidence(and they are based upon)the probability of fact .."N.LR.B. v.Tragniew, inc.,470 F.2d 669, 674 (C A. 9, 1972).5Terrell MachineCo., supra.B Id at 1480-81.1Celanese Corporation of America,95 NLRB 664, 671-673.8Notonly were employees Meszaros and Woods persuasive on thispoint,but Supervisor Brault,who Altman said briefed hun on conversationshe had with employees about their attitude toward the Guild, testified thatemployees complained to him on numerous occasions about Guild activityments of disagreement with Guild member action is there aclear indication that the speaker did not want to berepresented by the Guild.Disagreement with the policiesof a representative does not mean that one has abandonedsupport of that representative.12Supervisors having apparently reported to him thatGuild memberswere talking to fellow employees in theunit,Brault approached some of these employees andquestionedthem. He said he asked Lewis if anyone was"bothering her," and that she replied that she "didn'tbother with the Guild at all." Testamark responded to hisinquiryby stating that "she had no time for the Guild."Laying aside the possible impropriety of Brault's question-ing of Lewis and Testamark,as well as Lewis' apparentavoidance of the main thrust of Brault's question, I findthat their responses did not rise to the level of evidencewhich would reasonably support a belief that they did notdesireGuild representation.Not "bothering with" orhaving "no time" for the Guild are equivocal statementswhich can be interpretedas meaning"no time" for activesupport,such as, attendance at union meetings or paymentof dues rather than as not desiring representation at all.Brault also asked employee Goldman if the Guild was"bothering him,"which is not the same as asking whetherhe wanted to be represented by the Guild, and althoughBrault said Goldman indicated no "use for the Guild,"Brault's qualification of the response as being"basically"what' the employee stated robs it of any probative value.Employee Wolf complained to Brault a number of timesabout "Guild people"making too much noise in thepharmacy, apparently while holding Guild meetings.Brault was unable to fix the time of these statements exceptto say that they were both before and after the Boardelection.In addition to the uncertainty about the dates ofWolf's criticisms of Guild activity, I find that his remarksdo not constitute probative evidence fairly showing thatWolf did not want the Guild to represent him for thepurpose of collective bargaining.13I find that the evidence is insufficient to overcome thepresumption of continued majority supportbecause in atleast six of the instances of conversations with employeesabout the Guild the evidence does not meet the Board'sstandards of objective considerations sufficient to supporta reasonable doubt of the Guild'smajority.Ifind,therefore, that Respondent did not in good faith believethat the Guildhad lost its majority even if the other 8employees in the unit of 28 who talked to Brault hadwithdrawn their support from the Guild and clearly statedsuch to Respondent's officials.14in the pharmacy.9Cf.Convair Division of General Dynamics Corporation,169 NLRB 131,134-135.i°TerrellMachineCo, supraat 1481, fn. 3.11Altman testified to conversations with fouremployees,but they wereamong the14 Brault heard from.i2Gulf Machinery Co,175 NLRB 410, 413.isDavis &Hemphill, Inc.,177 NLRB 282, 285.i4Altman testifiedthat Brault had,or made,many "lists"of employees,who were "for," "against," or "in between." Brault did not mention these"lists" in his testimony, and they were not produced. Asidefrom thequestion thisraises aboutAltman's testimony, it is significant that even onBrault's "lists,"there were some persons "in between,"and no majority RETIRED PERSONS PHARMACY4472.Respondent's poll of employees to determinewhether the Guildin factrepresented a majorityof employeesTheprima faciecase based upon the presumption thatmajority status continues after the expiration of thecertificationyear may also be rebutted if the employer canaffirmatively establish by competent evidence that at thetime ofthe refusal to bargain the union "in fact no longerenjoyed majority representative status." 15Although its arguments in support thereof tend tooverlapor even merge,Respondent defends its interroga-tion of unit employees on two grounds, the first being thatits attorneys, by speaking with employees, wanted, at thehearing, "to be able to present [evidence of ] no majority [infact]on the date of the refusal ...." 16 Respondentadmittedly had no independent evidence that the Guild, infact, nolonger enjoyed majority support, and it is clear tome, therefore,despite some confusion engendered byRespondent's relianceon the principle that Respondent isentitledto prepare a defense to an unfair labor practicecharge,-a matter to be handled next-that one thing atleastRespondent's attorneys were doing on May 21, whenthey questioned unit employees about their membershipand activitiesin the Guild, was conducting a nonsecret pollor survey intended to gather evidence to support analternative contention that the Guild no longer in factrepresented the employees, if its other position that it had agood-faith doubt, based upon objective considerations,that the Guild did not enjoy majority support was foundlegally unsupportable.17The Board has long been confronted with the problem ofhow an employer may determine that union claims torepresenta majority of his employees are honestclaims. InBlue Flash Express, Inc.,18the Board found systematicinterrogationofemployees,accompanied by certainsafeguards,todeterminewhether in fact employeessupported the union, to be a lawful poll, althoughnonsecret.InStruksnes Construction Co,Inc.,19 however,the Board revised itsBlue Flashcriteria and held that thefollowing standards must be met when testinga union'sclaimof majority:Absent unusual circumstances, the polling of em-ployees by an employer will be violative of Section8(a)(1) of the Act unless the following safeguards areobserved: (1) the purpose of the poll is to determine thetruth of a union's claim of majority, (2) this purpose iscommunicated to the employees, (3) assurancesagainstreprisal are given, (4) the employees are polled bysecret ballot, and (5) the employer has not engaged inindicated as "against" InTaftBroadcasting,WDAF-TV, AM-FM,201NLRB 801, the Board noted that a secret poll of employees, which theemployer took, which showed the employees evenly split on the question ofunionsupport, only weakened the presumption of majority support.15TerrellMachine Company,173 NLRB 1480, 148116Resp.br., p. 31, quoting Attorney Darby's testimony at the hearing.17At thehearing,Respondent's counsel stated thathe "assumed" at thetime that Respondent"probably" had objective considerations to supportits refusal, but sincehe had not "investigated it thoroughly" or "at all," hewas preparing"an alternativedefense" of no majority in fact.He testifiedthat the"purpose of (the interviews was not) to ascertain objectiveconsiderationsfor the pharmacy's refusal to bargain "is 109 NLRB 591unfair labor practices or otherwise created a coerciveatmosphere.Respondent's attorneys' poll of employees was defectiveon two grounds. First of all, it was not secret because eachemployee was asked to state his or her name before theinterview began. In addition, the true purpose of the pollwas not communicated to the employees. The onlylegitimate purpose of such a poll is to determine whetheremployees wish a union to continue as their representa-tive.20 In their introductory remarks, the attorneys, readingfrom a prepared statement, advised the employees thatthey were advised by the management of NRTA that theydid not feel "that the Guild has the support of thepharmacists [and] therefore would like to ask you a fewquestions to assist in the preparation of a defense to unfairlabor practice charges filed by the Guild." This was farfrom being a simple statement of the question, coupled asitwas to an equally unclear reference to "a defense tounfair labor practices," and the numerous questions whichthe interviewers then proceeded to ask could only serve toblur the issue further. It would appear, therefore, thatunderStruksnesthe poll was coercive and a violation ofSection 8(axl) of the Act, unless it was excused on anotherground.Starting from the premise that a refusal to continuerecognition of an incumbent is not an unfair labor practiceifan employer is able to show by clear evidence that aunion does not in fact enjoy the support of a majority ofemployees, and then relying on certain cases whichrecognize the right of employer to interview employees toascertain facts to assist it in preparation of its defense incase a complaint is issued, Respondent contends that itsinterrogation here was for that purpose and was permissi-ble as a matter of law21 I find that the cases upon whichRespondent relies do not apply as a matter of principle orare factually distinguishable.InJohnnie's PoultryCo.,22 the Board noted that "Despitethe inherent danger of coercion therein," it and the courtshad held that "where an employer has a legitimate cause toinquire," he may interrogate employees on matters involv-ing their Section 7 rights without violating the Act. TheBoard described the purpose which had been held to belegitimate as being of two types: "the verification of aunion's claimed majority status to determine whetherrecognition should be extended . . . and the investigationof facts concerning issues raised in a complaint where suchinterrogation is necessary in preparing the employer'sdefense for trial of the case."In its discussion of the first type of situation, that is,19 165 NLRB 1062, 1063. InN.LR B. v. Gissel Pack,ng Co.,395 U.S. 575,609 (1969), the Supreme Court cited theStruksnesstandardswith apparentapproval. InTaft Broadcasting, supra,the employers action in conducting asecret poll of employees on the majorityissue wasnot attackedas being inviolation of Struksnes standards.20StruksnesConstruction Co., supra21N.LR.B v. Katz Drug Ca,207 F.2d 168 (C.A.8); Joy Silk Mills v.N LR B.,185 F.2d 732 (C.A.D C);N LR B. v Neuhoff Brothers Packers,Inc.,375 F.2d 372 (C.A. 5, 1967);Johntue's Poultry Co.,146 NLRB 770;enforcement denied on other grounds 344 F.2d 617 (C.A. 8);MayDepartment Stores Co.,70 NLRB 94, 95.22Supraat 774-775. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDtesting a union's claimofmajorityrepresentation, theBoard,in summarizing its policy of permitting interviewingof employees in order to determine whether recognitionshould be granted,relied onBlue FlashExpress,Inc.,23 asituation involving polling of employees,but as pointed outearlier,Blue FlashExpresswas modified inStruksnestopreclude nonsecret polling of employees.The poll conduct-ed byRespondent's attorney in this case was nonsecret,and it cannot be made less of a poll by attempting tosqueeze it under the principle covering the secondsituation,preparation for trial,because it does not fit there.In my opinion,Respondent is attempting to improperlyblend principles designed to cover different kinds of casesin order to legitimatize its nonsecret poll. If this can bedone thenStruksnesis no longer viable,because all that anemployer need do to avoid its sanction is to label itsnonsecret interviews"preparation for trial"after it denies aunion's request for recognition or refuses to continuebargaining with an incumbent.But even if Respondent'sattorneys'questioning ofemployees is judged on the basis of the rule inJohnnie'sPoultryCo.,it is clear that the questions in the question-naire used by them,viewed in the light of the guides setforth by the Board and the courts in the cases where theissue was considered,all exceeded the "area of permissibleinquiry." The Board has held, with court approval, that insuch situations certain safeguards"designed to minimizethe coercive impact of such employer interrogation" mustbe observed.Not onlymust the employer communicate thepurpose of the questioning to the employees,assure themagainst reprisals, and obtain their cooperation on avoluntary basis, but "the questions must not exceed thenecessities of the legitimate purpose by prying into otherunion matters,eliciting information concerning an employ-ee's subjective state of mind,or otherwise interfering withthe statutoryrights of employees." 24InJoy Silk Mills v. N.L.RB.,the court described theBoard's standards in these cases as "reasonable . . . andaptly designed to carry out the purposes of the Act." 25Noting that"the fact that the fruitsof thequestioning areto be used in preparation for a hearing does not make theinterrogation any less coercive," the court interpreted theBoard's rule to mean that despite the coercive nature of theinterrogation"a limited amount of such questioning" ispermitted in fairness to the employer despite the "possiblerestraint which may result."26 The employer, however, inthe court's view,"is restricted to questions relevant to thecharge of unfair labor practices and of sufficient probativevalue to justify the risk of intimation which interrogationas to union matters necessarily entails."27 It has also beenssItat 773.94Ibid.25Supraat 743.The court set forth the Board's policyas the Board hadstated it inMay DepartmentStoresCa,70 NLRB 94, 95. In that case, theBoard,in addition to the restrictions laid down inJohnnie'sPoultry,heldthat the interrogation must not "discuss the nature or extent of unionactivity."2eIbid27 Ibid28Texas Industries,Inc.v.NLRB.,336 F.2d 128, 133 (C.A.5, 1964).29N.L.R.B. v. NeuhoffBrothers Packers, Inc., supraat 377.soTerrell Machine Company,supraat 1481, In. 3.31Par.8(b)was amended at the hearing to add the allegation thatobserved that there is "a delicate balance between thelegitimate interestsof the employer in preparingits case fortrialand the interest of the employees in being free fromunwarranted interrogation. . .for . . . any interrogationby the employerrelating to union matters presents an everpresent danger of coercing employees in violation of theirSection 7 rights." 28 "Consequently, the process of investi-gationthroughinterrogation of employees must be acarefully conducted one lest that very activity--or theprospect of it-inhibit employees ...: 129Since,in seeking bargaining, the Guildwas not relyingon authorization cards or other documentary evidence buton the presumption that its Board certification entitled itto, the only relevant inquiry in interviews designed todeterminewhether it continued to have majority support infact was "do you wish the [Guild] to represent you forpurposes of collective bargaining?"30 But,as pointed outearlier,thisquestionwas never posed,although thequestionnaire was designed and the interviewer attemptedto explore almost every other area of employee unionactivity.Thus, all questions in the questionnaire fail thetest of relevancy.The questionnaire is also defective because it delves intothe union activities of employees,their fellow employees,and possible nonemployee members or officers of theGuild.31 Employees were asked if they were members oftheGuild; what they did to become members; whetherthey were paying union dues; whether and how often theyattended union meetings; who the officers of the Guild andthe shop steward were; whether they ever had a grievancehandled by the Guild, and, if so, whether it was handledsatisfactorily.These inquiries about employee unionactivity and the activities of others, disregarding as they dothe"delicatebalance" thatmust be observed in a"carefully conducted"investigation,suggests an attempt tounderminetheGuild'sstatusas collective-bargainingrepresentative rather than a legitimate effort to prepare fortrial.32Otherquestions are irrelevant as a matter of law even ifthe right question had been asked. The questions aboutmembership and dues are irrelevant because there is nonecessary correlation between these items and the numberof union supporters.33Some of the questions are improper becausethey probeinto matters which involve the subjective state of mind ofthe employee. Examples are: Do you actively support theGuild; was your grievance handled satisfactorily, if youhad one; and what provisions of the Guild's constitutiondo you remember.Finally,apart from the motive of their draftsmen,Respondent illegally interrogated employees with regard to other employ-ees'membership in and activities on behalf of the Guild,as well as withrespect to their own.As appears from the discussion of this subject,infra,the amendment is factually supported by many of the questions in thewritten questionnaire.32They also suggest,contrary to Respondent's testimony at the hearing,that the questionnaire was designed to discover support for Respondent'sposition that it believed the Guild to be inactive and that this was an"objectiveconsideration" supporting its belief that the Guild did notrepresent a majority.33TerrellMachineCo.,supraat 1481;Barrington Plaza and Tragniew,Inc., 185 NLRB %2,%3. RETIRED PERSONSPHARMACYpracticallyevery inquiryis so remotefromthe issue in thecan as to have no probative value in determining thequestion of whetherthe Guild enjoyed continued majoritysupport.These inquiries,as indicated earlier,are directedto such matters as membership,dues,attendance atmeetings,and the names of officers or stewards of theGuild, but theyalso delve into such extraneous matters ashow and to whom an employee pays dues;increases indues and imposition of assessments;number and kind ofGuild communications to members;address and telephonenumber of the Guild;and the employee's awareness of theprovisionsof the Guild'sconstitutionand the laboragreement's expiration date, "The evidencewhich could begarnered from that questioningwould be of so littleprobative value as not to warrantthe risk of infringingupon employee rights." 84Respondent's interrogation was wide ranging,mostlyirrelevant,delvingdeeply not only into employeestates ofmind butinto theirmost intimate activitieswith respect tothe Guild. I find thatit exceededby far the limitations laiddownin thecasesand therefore violated Section8(a)(1) ofthe Act.3.The refusal to bargain by withdrawingrecognition and by the unilateral change inworking hoursHaving found that Respondent's refusal to bargain withtheGuildwas not predicated on a good-faith andreasonably grounded doubt of the Guild's continuedmajority status,and having also found that Respondent'sinterrogation of employees was a violationof the Act andnot a permissible effort to prepare a defense to the refusal-to-bargain charge,itfollows that Respondent violatedSection 8(a)(1) and (5)of the Act byrefusing to meet withand recognize the Guild on and after April 19, 1973, andby, on May 21, 1973, without notice or bargaining with theGuild,interrogating its employees in the appropriate unitwith regard to their membership and activities and theactivitiesof others on behalf of the Guild.I also find that by changing the hours of unit employeesfrom 42 hours to 40 hours unilaterally and without noticeto the Guild, Respondent also violated Section 8(aX5) and(1) of the Act.94Joy SilkMills v.N.L.R B., supraat 744. Respondent's counsel'sargumentsthat allquestions were relevant because,in effect, an answergiven to onewould throwlight on the significance of answers to others,allowing counsel to make a judgment as towhether theemployee was amember of orsupported the Guild is not onlyunimpressivebut, in my view,makes the interrogation more offensive.Counselwas engaging in a form ofcross-examination, and, in effect,conducting a kind of a lie detector test,using"control"questions to gaugethe truth of employees' answers. Forexample,counsel statesthat questions about the amount of dues andmethod ofpayment were relevant because "the responses to these questionswould assistin weighing the accuracy of a pharmacist's statement that hewas paying dues." Counsel was not willing to accept evidence of employeesupport fortheGuild obtainedfrom answers to some of its questionswithout testingthoseresponseswith other questions,the significance ofwhich onlycounsel andnot the subjects of thesurvey understood at thetime. The final determinationthen as towhether theGuild maintainedmajority support would dependon counsel's subjective evaluation of theresponses.This is not the kindof clear evidence that must be presented toshow thata union does not represent a majorityin fact,and it was,4494.The dueprocess contentionsFollowingthe interviewing of pharmacistsofMay 21,1973, the Guildfiled an amended charge complainingabout thematter,and, on July 2, 1973,theGeneralCounselissued the complaint in this case which includedan allegation that the interviews were violativeof the Act.Respondent argues that General Counsel interfered withits right tointerview employees by issuing the complaintand subsequentlyindicating that the complaint would beamended if Respondent continued to interrogate employ-ees.Consequently,Respondent concludes,Respondentwas deprived of due process of law.U I find Respondent'sposition to be completelywithout merit.General Counsel'samended complaint did not allege that any legitimatepolling or interviewing of employees was illegal, andRespondent was free,with the assistance of competentcounsel,tomake an informed judgment with respect towhat interviewing would be proper under the cases.Respondent cannot shift the responsibility for any failureon its part to prepare its defense to the General Counselbecause he saw illegality in its past conduct.The GeneralCounsel,acting under the provisions of the Act, has aresponsibilityformaking legal judgments with respect toconduct chargedto be aviolation ofthe Actequal at leastto counsel's obligation to adequately prepare a defense fortrial. If GeneralCounselerrs in his view of the facts or thelaw, the operationsof thestatute-hearing,appeal, Boarddecision,and appellate review-provide a means forcorrecting those errors,but theinitial responsibility tomakethe jud$fnent remains his and maynot be "chilled"or "inhibited' by counsel's fears that if he engages inproper preparation for trialin his contacts with employeesGeneral Counsel may erroneously complain about it .36Respondent also argues that it was deprived of itsconstitutional rightsby notbeing permitted to introducetestimony at the hearing from the pharmaciststo provethat on April 19 the Guild did notin fact represent thepharmacists,and bythe rejection of itsoffer to prove that"if thesepeople were called themajority ofthe employeeswouldindicateand would testify,would state under oath,that on the 19th of April they did notsupport the Unionand theywere not membersof theUnion.' s'rPriortomaking its offer of proof, Respondent hadmoved todismiss the allegation of the complaint allegingillegal interrogation of employeeson the grounds that themoreover,a patently unfair advantage taking of employees who might haveinfactdesiredcontinued representation by the Guild.35OnJuly 12,Respondent sought a "protective order or order ofseverance"from an administrative law judge,requesting thatGeneralCounsel be enjoined from further amending the complaint to allegeadditional violations of the Act, if counsel for Respondent engaged inadditional interviews of employees in preparation for trial,or, in thealternative,that the issue of interrogation be severed from the other issuesand immediately set for trial.The motionwas denied,and the Board deniedRespondent's request to appeal the ruling.In General Counsel's oppositionto Respondent's motion,General Counsel alluded to counsel's interrogationof employees,which I have concluded violated the Act, and stated that suchconduct "if repeated would clearly warrant amendment of the complaint."9e It is also not clear just what additional interviewing Respondentclaims it would have engaged in if General Counsel had not amended hiscomplaint.It had exhaustively interviewed all willing employees on May 21,and if it repeated those interviews the employees presumably would respondin the same fashion.37Counsel's offer of proof quoted in Resp.br., p. 7. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterrogation was in preparation for its defense and that itspreparation had been interrupted by the issuance of thecomplaint. Counsel stated that if the motion to dismisswere granted Respondent "would interview our employeewitnessesprior to calling them to the stand." It was furtherexplained that additional interviewing was necessary inorder for "us to ascertain whether the [original] employee'sanswers that were given us were truthful and whether andwhich employees we should call as witnesses." Another ofRespondent's attorneys explained, in support of themotion, that since the employees were interviewed on May21, interviews which I have found to be coercive, no onehad spoken to those persons. At another point in therecord counsel repeated that no one had spoken to ordiscussed the issues with employees since the May 21interviews and, because the employees had been advisedby the Guild to he in the interviews, it "is difficult for us toascertain, even at this time when calling them, whether infact what was ever said to us was true."The Administrative Law Judge did not grant Respon-dent's motion to dismiss, and counsel for Respondent thenstated that he would call as witnesses all unit employeesand ask them if they supported or were members of theGuild on April 19, as bearing on the "majority in fact"issue.The Administrative Law Judge advised counsel thathe would not permit those inquiries, but would permitquestions bearing on whether any employee had indicatedin anyway toanymanagement representative, prior toApril 19, that he did not support the Guild. In the light ofmy ruling counsel stated that he would not call any unitemployees as witnesses, repeating that he had not spokento employees since May 21.It isobvious from counsel's statements that he had nofacts in his possession to support his offer of proof that a"majority of the employees would indicate and wouldtestify . . . that on the 19th of April they did not supportthe Union and were not members of the Union." This is sobecause if "no one" had spoken with the employees sincetheMay 21 interviews, Respondent had no information onthemajority-in-fact issue other than that gathered in theinterviews.Aside from the fact that any data obtainedfrom Respondent's interrogation was tainted and unrelia-ble becauseof its illegality, there is no evidence, and noone suggeststhat there is, that a majority of employeesinterviewedindicated that they did not want the Guild torepresent them; indeed, as has been stated before, theywere not even asked that question. Counsel had no factualbasisto support his offer, and this is one reason forrejecting it.It appears,therefore, to use the shop-wom phrase, thatcounselwasproposing a fishing expedition, hoping togather some evidenceto support Respondent's position.Even if this were permissible under other circumstances,the coercive nature of the investigation and the unreliabili-ty of anything that could result from it are other reasonsfor denying it.Four months after Respondent had refused to bargain38This is not like asking an employee whether he signed a union cardand what was said to him by the solicitor,when a union relies on cards asevidence of majority support.But even in those cases an examination of anemployee's subjective motivation is not permitted, and it is recognized thatwith the Guild, employees would be examined and cross-examined in open court, in the presence of Respondent'sofficials and the attorneys who had previously interrogatedthem, on how they felt about Guild representation beforetheRespondent rejected the Guild.Even if Respondentwould be required to accept the first answers of thewitnesses, the,Guild and the General Counsel would not,and cross-examination would then probe deeply into thequestion of how the witness had manifested a desire not tobe represented,if that was his answer.Was it actuallybefore April 19, or not; did he inform anyone else abouthismental state?Attemptsat impeachment might thenfollow. This process obviously would, without justification,infringe on employees' Section 7 rights. The fruits of itwould also be unreliable because credibility findings wouldhave to be made in many cases on whether or not thewitness really did or did not want the Guild to representhim 4 months earlier.38Respondent's due-process arguments here are also basedon a number of false premises.The firstis that by issuing acomplaint charging Respondent with a violation of the Actby interrogating employees, General Counsel "chilled"Respondent'sefforts to prepare its defense,but I havefound this position untenable. The Respondent also arguesthat I should have granteditsmotion to dismiss thatallegation so that it could start interviewing employeesagain,but because I did not,itwas again prevented frompreparing its defense, another position which I find to belogically unsupportable. On the basis of those premises,Respondent contended at the hearing that it was "shack-led" and that its last alternative was to call all theemployees as witnesses, for it had no other way ofdefending itself. This is not the fact, because nothingprevented Respondent from engaging in legal interviewswith employees, and the law, as we have seen, permits anemployer to poll his employees, if the poll is secret andother standards are met.39 Respondent chose not to poll itsemployees on the simple question of whether they wantedthe Guild to represent them, and it also declined to acceptmy invitation to call any employee who could testify thathe gave any evidence of Guild unacceptability to manage-ment prior to April 19.It seems that what Respondent's due process contentionreally comes down to is that it has been prevented fromcoercively interrogating employeesinanattempt tobuttress its initial and shaky position that Respondent hadreasonable grounds to believe that the Guild no longerrepresented a majority of employees on April 19, whenrecognition was withdrawn. I find that Respondent wasnot deprived of due process of law in this proceeding.IV.THE REMEDYHaving found that Respondent violated Section 8(axl)and (5) of the Act, I shall recommend that Respondentcease and desist fromengagingin such unfair laborpractices and from like or related unfair labor practicesand to take certain affirmative actions which I find will"employeesare more likely than not, many months after a card drive and inresponse to questionsby companycounsel, to give testimony damaging tothe union..." N LR B v. Gissel Packing Co.,395 U.S.575, 608.39Struksnes, supra,Taft Broadcasting, supra RETIRED PERSONS PHARMACYeffectuate the policiesof the Act.I shall also recommendthat Respondent bargain collectively,upon request, withtheGuild as the exclusive bargaining representative ofemployees in the appropriate unit, and to embody anyunderstanding reached in a signed agreement.Upon the basis of the foregoing findings of fact and onthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of the Act.2.The Guildis a labor organization within the meaningof the Act.3.By refusing on or about April 19, 1973, and at alltimes thereafter, to meet and bargain with the Guild as theexclusive representative of employees in the appropriateunit,Respondent violated Section 8(axl) and (5) of theAct.4.By coercively interrogating employees in the unit onMay 21, 1973, withoutnoticeto the Guild,Respondentviolated Section 8(a)(1) and (5) of the Act.5.By unilaterally and without notice to and bargainingwith the Guild, reducing unit employees' working hours,Respondent violated Section 8(a)(l) and (5) of the Act.6The aforesaid unfair labor practices affect commercewithin the meaning of the Act.Uponthe foregoing findings of fact,conclusions of law,upon the entire record,and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER40Respondent,RetiredPersonsPharmacy,t/aNRTA-AARP Pharmacy,itsofficers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Unlawfully interrogating employees with respect totheir union membership or activities or the membership oractivities of others.(b)Unilaterallyand without notice to the Guild,changinghours of work of unit employees or any otherterm or condition of employment.(c)Refusing to bargainwith the Guild,upon its request,as the exclusive representative of the following appropriatebargaining unit:All registered and/or graduate pharmacists at theEmployer'sWashington,D.C., location, excludingoffice clerical employees, all other employees, guardsand supervisors as defined in the Act.(d) In any like or related manner interfering with,restraining,or coercing employees in the exercise of rightsunder Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon request, bargain collectively with the Guild asthe exclusive representative of the employees in the above-described appropriate unit and embodyin a signedagreement any understanding reached.(b) Post at its place of business in Washington, D.C.,copies of the attached notice marked"Appendix B."41451Copies ofsaid notice,on formsto befurnished by theRegionalDirectorforRegion 5, shall,after being dulysigned byan authorized representative of Respondent, beposted byRespondent immediately upon receipt thereofand maintainedby it for aperiod of at least 60 consecutivedays thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insurethatsaid notices are not altered,defaced,or covered byany othermaterial.(c)Notifythe RegionalDirectorfor Region 5, in writing,within 20 days from the dateof thisOrder,what stepsRespondenthas takento complyherewith.4° In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order, and all objections thereto shall bedeemed waived for all purposes.91 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIX AStatementMade by Attorneyto EmployeesIam one of the attorneys representingNRTA. As youmay recall,about 1-1/2 years ago there was an electionconducted by the NLRB.Followingthe election,NRTAentered into a contractwith the Guildof Pharmacists. I amadvised bythe managementof NRTA that theydo not feelthat the Guildhas thesupportof the pharmacists. Itherefore would like to ask you a few questions to assist inthepreparation of a defense to unfair labor practicechargesfiled by the Guild.Iwant youto know that you are under no obligation toanswer anyofmyquestions or even to speak to me. Iassureyou that anythingyou tell me will not affect yourjob in any way, underany circumstances,and you are freeto leave now.NameHow long haveyou been employed at NRTA?Are you a memberof the Guild?When did you becomea member?What did you do to become amember?Do you actively supportthe Guild?Are you presentlypaying monthly dues?How muchare the dues?How do youpay these dues?To whom do you paythese dues?Wereyou paying dues in April 1973?Were you payingduesbefore April 1973?Werethe dues ever increased?Have you ever receivedan assessment?When?What was theassessment for?How much was the assessment?Does the Guildhold regular meetings?How often are these meetings held?Haveyou everattended any of these meetings? 451DECISIONSOF NATIONALLABOR RELATIONS BOARDHow often do you attend?Did you attend meetings in April 1973?Did you attend meetings before April 1973?Does the Guild send out regular communications to itsmembers?What kind of communications are sent?Have you ever received any communications from theGuild?How many times?Did you receive communications before April 1973?Who is the President of the Guild?Who are the other officers?Who is your shop steward?Do you know where the Guild is located?If so, what is the address?What is the telephone number of the Guild?Do you have a copy of the Guild's Constitution and By-laws?Where is this copy?When did you get the copy?Have you ever read the Constitution and By-laws?When did you read it last?What are the various provisions of the Constitution thatyou remember?Do you know the terms of your contract with NRTA?Do you have a copy of the contract?Did the Guild ever tell you about the contract?If so, when?Do you know when the contract expires?Have you ever had a grievance handled by the Guild?Was the grievance handled satisfactorily?APPENDIX Babout their union activities or membership or about theunion activities or membership of other employees.WE WILL NOT unilaterally and without notice to andor bargaining with the Metropolitan Guildof Pharma-cists reduce hours or change other terms or conditionsof employment.WE WILL, upon request, bargain collectively in goodfaith with the Guild as the bargaining representative ofall employees in the bargaining unit described belowwith respect to wages, hours and other terms andconditions of employment,and, if an understanding isreached, embody itina signed agreement. Thebargaining unit is:All registered and/or graduate pharmacists atour Washington, D.C., location,excluding officeclerical employees, all other employees, guardsand supervisors as defined in the National LaborRelations Act, as amended.RETIRED PERSONSPHARMACY, T/ANRTA-AARP PHARMACYDatedByThis isanyone.an official(Representative)(Title)notice and must notbe defaced byThis noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Federal Building, Room 1019, Charles Center,Baltimore,Maryland 21201, Telephone 301-962-2822.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercivelyinterrogate employees